Citation Nr: 0215177	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for residuals of a total abdominal 
hysterectomy.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on the need for 
convalescence following a total abdominal hysterectomy 
performed on December 13, 2000.

3.  Entitlement to special monthly compensation based on the 
anatomical loss of a creative organ.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1979 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

On her VA Form 9 received in January 2002, the veteran 
indicated that she did not desire a hearing before a member 
of the Board in connection with the instant appeal.  

In September 2002, the veteran, through her representative 
and within 90 days following certification of the appeal to 
the Board, requested a "Video Travel Board" hearing at the 
RO.  Interestingly, in the cover letter accompanying the 
referenced request for a hearing, the representative 
suggested that the veteran desired a hearing before a 
traveling member of the Board.

Since the veteran has submitted a timely request for a Board 
hearing at the RO, whether to be conducted in person or 
through video conferencing techniques, the Board will remand 
this case to allow the RO to schedule the requested hearing.  
See 38 C.F.R. § 20.1304 (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should contact the veteran 
and request that she clarify whether 
she desires a video conference 
hearing before a member of the 
Board, or a hearing before a 
traveling member of the Board.  If a 
responsive communication is received 
from the veteran, she should then be 
scheduled for the type of Board 
hearing she indicates.  If the 
veteran fails to clarify the type of 
hearing she desires, the RO should 
schedule her for a travel Board 
hearing.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

